Citation Nr: 1120308	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-47 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to receipt of Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Judy J. Donegan, Esq.



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The appellant served on active duty in the U.S.Army from October 1966 to April 1970, and was discharged under other than honorable conditions.  The question of the appellant's entitlement to status as a "veteran" on the basis of that character of discharge is the subject of the claim on appeal.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the above-listed attorney submitted a VA Form 21-22a and an contingency fee agreement indicating that the appellant will pay 20 percent of any retroactive award on a claim decided by VA so long as the attorney has performed legal services on that claim.  It does not appear that the attorney has performed any legal services in the current claim or appeal, in which the appellant was represented by the American Legion from April 2007 to March 2011.


FINDINGS OF FACT

1.  The appellant had military service from October 1966 to April 1970, and was discharged under conditions other than honorable.

2.  The appellant's character of discharge was upgraded to "General, under honorable conditions" under the Department of Defense Special Discharge Review Program (SDRP) in June 1977.

3.  In June 1978, the Army Discharge Review Board determined that the appellant did not qualify for upgrading under the uniform standards for discharge review, determined that the original characterization of service was warranted, and declined to affirm the discharge upgrade by the SDRP.


4.  The preponderance of the evidence of record indicates that the appellant was not insane at the time he committed the offenses which resulted in his other than honorable discharge from service, nor were there compelling circumstances of such severity as to warrant the appellant's multiple periods of absence without official leave (AWOL), one of which exceeded 180 continuous days.


CONCLUSION OF LAW

The character of the appellant's discharge for the period of military service from October 1966 to April 1970 is a bar to status as a veteran for the purpose of VA benefits.  38 U.S.C.A. §§ 101, 5303, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.360 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a 


claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In February and August 2008, VA sent the appellant letters informing him of the basis for the denial of his claim.  The letter informed the appellant of the means by which he could attempt to change the character of his discharge.  The November 2009 SOC included the laws and regulations pertaining to character of discharge and its effect on eligibility for VA benefits. 

The Board acknowledges that the content of the February and August 2008 letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the appellant did not receive Dingess notice until after initial adjudication of the claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the February and August 2008 decisions, November 2009 SOC, and August 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  In addition, the appellant has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the claim was readjudicated in the August 2010 SSOC after the appellant had received notice of all the laws and regulations pertinent to his claim.  

It appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Finally, the appellant has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the appellant's service treatment records (STRs) and service personnel records.  As set forth in more detail below, the Board has determined that the character of the appellant's discharge is a bar to VA benefits.  As such, the Board finds that a VA medical examination or opinion is not necessary to fulfill the duty to assist.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Character of Discharge

A.  Applicable Law

"In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a 'veteran.'"  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).  A statutory bar is applicable in this case, as discussed below.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave for a continuous period of at least 180 days, except in cases where a person demonstrates to the satisfaction of VA that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c) (2010).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice (UCMJ).  38 C.F.R. § 3.12(c)(6)(i-iii) (2010).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.


If it is established to the satisfaction of the Secretary of Veterans Affairs that, at the time of the commission of the offense leading to the person's court-martial or discharge, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010).

A definition of insanity is provided at 38 C.F.R. § 3.354(a).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), provided that: (1) the discharge is upgraded as a result of an individual case review; (2) the discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval, or air service under conditions other than honorable, and (3) such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying upgraded discharge.  38 C.F.R. § 3.12(g) (2010).

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's special discharge review program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  38 C.F.R. § 3.12(h) (2010).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the appellant's service personnel records include an Army Discharge Review Board Brief Rehearing that summarizes disciplinary actions taken against him during service.  Various court martial orders also provide additional detail about these disciplinary actions.  

He was tried and convicted by special court-martial in September 1968 and April 1969 for going AWOL from June 24 to June 28, 1968, June 28 to August 5, 1968, and from March 19 to April 2, 1969.  He also tried to avoid work in the mess hall by feigning a sore arm.  He was tried and convicted by summary court-martial for dereliction of his duties in March 1968, after he left his weapon unattended and failed to walk his post in the manner prescribed.  



Proceedings were brought against the appellant under Article 15 of the UCMJ on four occasions.  First, in August 1967, he was charged with being disrespectful towards a Staff Sergeant, who was then in execution of his office, and for failure to obey a lawful order issued by a Staff Sergeant.  In June and December 1968, he received non-judicial punishment under Article 86 of the UCMJ for failure to be at his appointed place of duty.  Finally, in March 1969, he was convicted of going AWOL from February 23 to February 28, 1969, and from March 4 to March 11, 1969.  He also had periods of AWOL from April 27, 1967 to May 7, 1967, and from May 8, 1969 to November 17, 1969, for which he did not receive punishment.  

In total, he had 7 periods and 100 days of AWOL, 163 days of DFR (dropped from the rolls) status, and 140 days of confinement under military authority, for a total of 403 days of time lost.    

In January 1970, the appellant requested a discharge for the good of the service in lieu of trial by court-martial for an offense punishable by a bad conduct or dishonorable discharge (being AWOL from May 9, 1969, to November 18, 1969).  In a Memorandum regarding his discharge for unfitness, his Commanding Officer wrote that discharge was recommended because of repeated and lengthy periods of AWOL, excessive time lost in the service, resistance to authority and regulations, and a pattern of behavior which renders him a complete loss to the service.  

In April 1970, the appellant's request for a discharge for the good of the service was approved, and he received a discharge under other than honorable conditions.

Following separation from service, the appellant applied for VA educational assistance benefits.  In October 1970, the RO reviewed the record and concluded that ther appellant's discharge had been issued under other than honorable conditions as a result of willful and persistent misconduct, which therefore constituted a discharge under dishonorable conditions and constituted a bar to all rights and benefits administered by VA.

In June 1977, in response to the appellant's application for a discharge upgrade, a Department of the Army board, acting under the authority of the DOD Special Discharge Review Program, upgraded the discharge to "General, under honorable conditions."  The appellant was issued a revised DD Form 214 reflecting the upgraded characterization of service by that board.

On October 8, 1977, Congress enacted Public Law No. 95-126, § 2, 91 Stat. 1106, 1107-08, now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, which provided for a set aside of the bar to benefits if a change or new discharge was issued by a board of review established under 10 U.S.C. § 1533, described above.

In June 1978, an Army Discharge Review Board (ADRB), under the authority of 10 U.S.C. § 1533, performed an individual case review under Public Law 95-126.  The ADRB considered post-service conduct as a mitigating factor, but concluded that the appellant's good post-service conduct was not sufficient to outweigh his numerous acts of indiscipline during his military service, noting that he had 403 days of lost time.  Thus, the ADRB declined to affirm the appellant's discharge upgrade under uniform standards, further noting that the appellant had received a psychiatric evaluation at the time of separation, did not have any mental defects, and knew the difference between right and wrong.  A DD Form 215 was issued to affirm the original DD Form 214's indication of a discharge under other than honorable conditions.  

The appellant, in written statements and testimony with his then representative before a Decision Review Officer (DRO) at the RO in January 2010, contended the upgrade of his discharge to "under honorable conditions" in June 1977 should remove any bar to the award of VA benefits.  In addition, the appellant contends that compelling circumstances were present which justified his periods of AWOL.  Specifically, he testified at the DRO hearing that his first period of AWOL in April 1967 was precipitated by the death of his brother.  He said he missed his return flight several times, which lengthened the time he was AWOL.  He was sent to Vietnam in December 1967, where he had an allergic reaction to anti-malaria medication and was hospitalized in Japan for several weeks.  He was then sent to Fort Leonard Wood, Missouri, in early 1968.  Shortly after his return to the U.S., he had difficulty sleeping.  Thus, he would often fall asleep any time he sat down, including while on guard duty.  He also had dizzy spells, and felt like he was having a nervous breakdown.  He was also short-tempered.  These physical and psychiatric problems, which he believes were caused by the anti-malaria medication, caused his subsequent periods of AWOL and other disciplinary problems in the Army.  

The Board recognizes that the appellant's testimony and written statements indicate that he believes his in-service disciplinary problems were, in essence, not a result of intentional or willful misconduct, and the upgrade of his character of discharge granted in 1977 under the authority of the DOD Special Discharge Review Program should be affirmed and thus entitle him to file a claim for disability compensation.  However, the record shows that the ADRB reviewed the record pursuant to Public Law No. 95-126, and declined to affirm the upgraded discharge which had been granted by the SDRP.  Because there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.

Moreover, because the appellant's other than honorable discharge was the direct result of numerous periods of AWOL, including one that exceeded 180 days, the Board finds that he is not entitled VA benefits, absent evidence of compelling circumstances warranting his prolonged unauthorized absence or a showing that he was insane at the time that absence occurred.  38 C.F.R. § 3.12(b) (2010).

The Board has considered whether there were compelling circumstances which led the appellant to go AWOL, but finds that there were none.  His personnel records document that he was discharged as a result of repeated unauthorized absences, with a total of 263 days of either being AWOL or dropped from the rolls.  Moreover, those periods of absence, combined with the subsequent time lost in confinement, account for nearly one-third of his entire service.  Hence, the Board finds that, even excluding the appellant's periods of AWOL, the quality and length of his service cannot be considered to have been honest, faithful, meritorious, or of benefit to the Nation so as to compensate for his prolonged unauthorized absences.

The Board acknowledges that consideration must also be given to the specific reasons that the appellant has offered for his unauthorized absences, including family emergencies or obligations.  Here, the appellant testified that he went AWOL the first time because his brother had died.  The Board acknowledges that those circumstances may be considered compelling for the 11 days of AWOL from April 27 to May 7, 1967, even though the appellant has not suggested any justification for not requesting authority for bereavement leave at that time.  

The appellant also contends that, thereafter, his AWOL periods were precipitated by taking anti-malaria medication in Vietnam in December 1967, which, in turn, caused various psychiatric problems.  However, his service personnel records show one disciplinary action under Article 15 for being disrespectful and failure to obey a Staff Sergeant in August 1967, prior to his taking the anti-malaria medication.  Moreover, a psychiatric evaluation conducted in January 1970 shows a diagnosis of severe passive-aggressive personality disorder.  The condition was considered not disabling, and presented no disqualifying mental or physical defect sufficient to warrant discharge.  The appellant was considered mentally responsible, both to distinguish right from wrong and adhere to the right.  

In view of the foregoing, the Board finds that the credibility of the appellant's lay assertions regarding his psychiatric problems having causing his multiple periods of AWOL (even after the initial 11-day period) are limited by their inconsistency with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), holding that, in determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Thus, the appellant's assertions are insufficient to show that his prolonged unauthorized absences were warranted.

In so finding, the Board notes that the record does show that the appellant briefly served in Vietnam, but not that he served in direct combat.  Thus, there is no evidence of any hardship or suffering incurred therein that would explain his prolonged unauthorized absences.  Nor is there any evidence of any valid legal defense that would have precluded his conviction for going AWOL.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).  Accordingly, the Board finds that there were no compelling circumstances present during the appellant's service sufficient to justify his unauthorized absence on multiple occasions, including the absence for a period of more than 180 days.

Moreover, with respect to whether the appellant was insane during his prolonged AWOL period, in order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Beck v. West, 13 Vet. App. 535 (2000).  When determining whether an appellant was insane at the time of a committed offense, VA is required to base its decision on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b).

In this case, as described above, a January 1970 psychiatric evaluation found the appellant capable of distinguishing right from wrong.  He had a diagnosis of passive-aggressive personality disorder, but no diagnosis of psychosis or similar disorders.

The Board is mindful that the appellant has submitted lay statements asserting that his unauthorized in-service absences were caused, at least in part, by the cognitive and emotional problems he developed in the military.  However, the appellant has not alleged that he was actually insane during one or more of his periods of AWOL.  Even if he had done so, however, the Board would not consider such an assertion dispositive, because the appellant himself is not competent to say he was insane in service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, while mindful that the appellant is competent to report a history of in-service psychiatric symptoms, which are capable of lay observation, he is not competent to render a medical opinion on diagnosis, causation, or aggravation of a psychiatric disorder.  Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his statements, standing alone, are insufficient to establish a diagnosis of insanity, which requires competent medical evidence.  Beck, 13 Vet. App. 535 (2000).

The Board finds that the evidence of record is against a finding that the appellant's reported in-service psychiatric problems meet the requirements of insanity for the limited purposes of this decision.  38 C.F.R. § 3.354(a).  In any event, even if a finding of insanity were warranted, the appellant would need to establish that he was legally insane during the extended period he went AWOL.  38 C.F.R. § 3.354(b).  This the appellant has neither contended nor shown.

The preponderance of the evidence is also against a finding that the appellant had a disease which motivated him to act in a manner not in accordance with his normal method of behavior, or otherwise caused him to interfere with the peace of society, or to depart from the accepted standards of the community.  Moreover, there is nothing in the record to indicate that the appellant acted without full knowledge that his unauthorized absences were wrong.  Accordingly, the Board finds that those unauthorized absences may not be excused by reason of insanity.  38 C.F.R. § 3.12(b).

The current appeal appears to be for benefits payments based upon service-connected disability, but to whatever extent the appellant may seek entitlement to healthcare benefits, the Board notes that, under 38 C.F.R. § 3.360(b), healthcare and related benefits authorized by chapter 17, title 38, U.S. Code, may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  VA Regulation (VAR) 1012, which was cited in the October 1970 Administrative Decision in this case, has since been redesignated as 38 C.F.R. § 3.12.  In addition, 38 C.F.R. § 3.360(b), which was not in effect in 1972, was promulgated to implement the provisions of Public Law No. 95-126.  See 43 Fed. Reg. 15,154 (April 11, 1978).  One of the listed bars to benefits in 38 C.F.R. § 3.12(c) is a discharge under other than honorable conditions as a result of an absence without official leave for a continuous period of at least 180 days.

In summary, the Board finds that the appellant was discharged from military service under dishonorable conditions, and is barred from the receipt of VA benefits.  An exception is not warranted because there were no compelling circumstances of such severity as to warrant the appellant's multiple periods of AWOL, particularly the period which exceeded 180 continuous days and formed the basis for his other than honorable discharge.  Moreover, the appellant has not shown that he was insane at the time of his prolonged unauthorized absence.  Finally, his upgraded discharge was not affirmed by the ADRB, and thus the upgraded discharge under the DOD Special Discharge Review Program does not remove the bar to VA benefits, as mandated by Public Law No. 95-126.  Because the preponderance of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

The character of the appellant's discharge from service constitutes a bar to receipt of Department of Veterans Affairs benefits.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


